THOMAS, J.
This case is submitted on the merits and on the motion of appellee to dismiss the appeal upon the ground that the judgment appealed from was, as the record shows, rendered against two defendants, while only one prosecutes this appeal, and the record fails to show that the other was served with summons, as required by Acts 1911, p. 589, to appear before this court and join in the appeal if he saw proper. In the face of this motion and of the condition of the record as noted, the appellant submitted the case in this court without application here for summons and severance as to the other defendant. The motion must therefore prevail. — Acts 1911, p. 589; City of Montgomery v. McCabe, 6 Ala. App. 560, 60 South. 456; 2 Mayf. Dig. 162-164, §§ 600-609, 610, 611-627, 628.
The appeal is consequently dismissed.
Appeal dismissed.